Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 25, 2013                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

  146794-5                                                                                            Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  FUEGO GRILL, LLC and                                                                                   David F. Viviano,
  SAMUEL ALVARADO,                                                                                                   Justices
           Plaintiffs-Appellees,
  v                                                                SC: 146794-5
                                                                   COA: 302230; 303763
                                                                   Oakland CC: 2010-113931-CK
  DOMESTIC UNIFORM RENTAL,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the January 22, 2013
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 25, 2013
         p0617
                                                                              Clerk